                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    BRIAN WHITAKER,                                       Case No. 19-cv-07182-YGR
                                                        Plaintiff,
                                   5
                                                                                              ORDER DENYING DEFENDANT STARBUCKS
                                                   v.                                         CORPORATION’S MOTION TO DISMISS
                                   6

                                   7    STARBUCKS CORPORATION, ET AL.,                        Re: Dkt. No. 10
                                                        Defendants.
                                   8

                                   9

                                  10           Plaintiff Brian Whitaker brings this action against defendants Starbucks Corporation

                                  11   (“Starbucks”) and Does 1-10. Whitaker alleges two causes of action: (1) violation of the

                                  12   Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. section 12101, et. seq.; and (2)
Northern District of California
 United States District Court




                                  13   violation of the Unruh Civil Rights Act, Cal. Civ. Code. Sections 51-53 (“Unruh Act”).

                                  14           Now pending before the Court is Starbucks’ motion to dismiss Whitaker’s complaint

                                  15   pursuant to Rule 12(b)(1) and (b)(6). (Dkt. No. 19.) Having carefully considered the pleadings

                                  16   and the papers submitted,1 and for the reasons set forth more fully below, the Court hereby

                                  17   DENIES the motion.

                                  18           The Court is guided by established precedent in the Rule 12(b) context: a complaint must

                                  19   plead “enough facts to state a claim [for] relief that is plausible on its face.” Bell Atl. Corp. v.

                                  20   Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face “when the plaintiff pleads

                                  21   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  22   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Further, under Rule 8, a

                                  23   pleading that states a claim for relief must contain: “(1) a short and plain statement of the grounds

                                  24   for the court's jurisdiction . . . ; (2) a short and plain statement of the claim showing that the

                                  25
                                               1
                                  26            The Court has reviewed the papers submitted by the parties in connection with Starbucks’
                                       motion to dismiss. The Court has determined that the motion is appropriate for decision without
                                  27   oral argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78.
                                       See also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724,
                                  28   728-29 (9th Cir. 1991). Accordingly, the Court VACATES the hearing scheduled for February 18,
                                       2020.
                                   1   pleader is entitled to relief; and (3) a demand for the relief sought, which may include relief in the

                                   2   alternative or different types of relief.” Fed. R. Civ. P. 8(a).

                                   3           Based on the Court’s analysis, it concludes that the motion to dismiss is without merit on

                                   4   three grounds. First, the Court finds that the allegations in the complaint, although brief,

                                   5   sufficiently meet the notice pleading requirements under the Federal Rules to state claims for relief

                                   6   under the ADA and Unruh Act. “Where the claim is one of discrimination under the ADA due to

                                   7   the presence of architectural barriers at a place of public accommodation,” a plaintiff is required to

                                   8   plead the allegedly non-compliant architectural features at the facility. Oliver v. Ralphs Grocery

                                   9   Co., 654 F.3d 902, 908 (9th Cir. 2011). See also Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d

                                  10   963, 968-69 (9th Cir. 2006) (holding that plaintiff is required to allege specific barriers that existed

                                  11   at the store). Here, Whitaker did, in fact, allege and identify that the barriers at issue at the

                                  12   location are the lack of accessible dining surfaces. (Dkt. No. 1 at ¶¶ 11, 13.)
Northern District of California
 United States District Court




                                  13           Second, to the extent that Starbucks has concerns regarding the specific obstacles

                                  14   encountered at the identified Starbucks location, the Court’s local rules and orders squarely

                                  15   address such concerns. Both General Order 56 and the operative Initial Case Management

                                  16   Scheduling Order for Cases Asserting Denial of Right of Access under the ADA (Dkt. No. 5)

                                  17   provide for and require the parties to conduct an inspection of the premises.

                                  18           Finally, the Court notes that Starbucks’ reliance on unpublished disposition, while

                                  19   persuasive, is not binding on this Court. While Starbucks is permitted to cite to such authority, the

                                  20   Court cautions Starbucks on overly relying on such authority in its arguments. See Kozinski, Alex

                                  21   and Stephen Reinhardt, “Please Don’t Cite This!”, CALIFORNIA LAWYER, 81, June 2000 (“Based

                                  22   on our combined three decades of experience as Ninth Circuit judges, we can say with confidence

                                  23   that citation of memdispos is an uncommonly bad idea. We urge lawyers to drop it[.]”).

                                  24           Accordingly, Starbucks’ motion to dismiss is DENIED. Defendants shall answer the

                                  25   complaint within twenty-one (21) days of this order. A Case Management Conference shall be

                                  26   set for Monday, March 16, 2020 at 2:00 p.m. in Courtroom 1 of the Federal Courthouse located

                                  27   at 1301 Clay Street in Oakland, California. Finally, in light of the issuance of this Order, the

                                  28   motion hearing set for February 18, 2020 is VACATED.
                                                                                           2
                                   1          This Order terminates Docket Number 10.

                                   2          IT IS SO ORDERED.

                                   3   Dated: February 11, 2020

                                   4
                                                                                         YVONNE GONZALEZ ROGERS
                                   5                                                    UNITED STATES DISTRICT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
